Citation Nr: 0502709	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for postoperative residuals 
of bypass graft, right lower extremity, following 
hospitalization at a VA Medical Center (VAMC) in April 1999.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDING OF FACT

There is no competent, probative evidence of record 
establishing that the veteran suffered additional disability 
as a result of surgery performed at a VA facility in April 
1999.


CONCLUSION OF LAW

The criteria for compensation benefits for postoperative 
residuals of bypass graft, right lower extremity, pursuant to 
the provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claim prior to the 
agency decision in January 2001.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his service connection claims in a 
notification letters following the passage of the VCAA, dated 
in May 2003 and April 2004.  The VA fully notified the 
veteran of what is required to substantiate such claim in the 
notification letter.  The VCAA letters along with the July 
2003 statement of the case notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes service medical records, 
VA medical records, including pertinent hospital records, 
private medical records, and written statements from the 
veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  38 U.S.C.A. § 1151

The veteran is asserting a claim under 38 U.S.C.A. § 1151 
involving a right femoral distal popliteal bypass using 
externally supported GorTex graft, performed at VAMC Buffalo 
in April 1999.  

The law provides that a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's own willful misconduct and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

The applicable regulation provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358(a) 
(2004).  

The regulation provides that, as applied to medical or 
surgical treatment in determining that additional disability 
exists, the physical condition prior to the disease or injury 
will be the condition which the specific medical or surgical 
treatment was designed to relieve.  38 C.F.R. § 3.358(b)(1) 
(2004).  It also provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospital care, medical or surgical 
treatment, or examination, was authorized.  38 C.F.R. § 
3.358(b)(2) (2004).  

The regulation provides that, in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of hospitalization, medical or 
surgical treatment, or examination.  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran.  

(4)  When the proximate cause of the 
injury suffered was the veteran's willful 
misconduct or failure to follow 
instructions, it will bar the veteran 
from receipt of compensation hereunder 
except in the case of incompetent 
veterans.  

38 C.F.R. § 3.358 (c) (2004).  

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown: (1) 
Disability/additional disability, (2) That VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) That there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event. 

Review of the record shows that in a February 1999 VA medical 
record, a bilateral lower extremity arterial ultrasound with 
Doppler revealed markedly diminished runoff in the runoff 
vessels on the right at the level of the ankle.  The 
diagnosis was ischemic right foot.  According to the veteran, 
his treating physician recommended that he receive further 
care at a VAMC in Buffalo.  In April 1999, VA records 
indicate that a right femoral to below-knee popliteal artery 
bypass with 6 mm. ringed thin-walled Gore-Tex was performed.  

In his 38 U.S.C.A. § 1151 claim, the veteran asserts that he 
experienced terrible pain in his right leg approximately two 
months after his April 1999 surgery.  He sought follow-up 
treatment and was informed by VA physicians that the April 
1999 graft had failed, but that nothing more could be done 
for him.  He continued to feel pain in his right leg.  His 
foot and leg had turned blue and were discolored.  Despite 
receiving two angiograms and several ultra-sounds at VAMC 
Syracuse, he was told that there was nothing else VA could do 
to improve his leg condition. Subsequently, the veteran 
sought care through Strong Memorial Hospital.  Private 
physician, Dr. Illig, performed another surgery on his leg in 
November 1999 and put in a vein bypass and a stint.  In his 
substantive appeal, the veteran indicated that as a result of 
this surgery, his leg improved and the circulation was 
restored to a sustainable level.  

Essentially, the veteran asserts that VA incorrectly or 
negligently performed the surgery in April 1999 and failed to 
properly inform him of the option to have a vein bypass 
performed.  He would have opted for the vein bypass and 
perhaps avoided the subsequent complications and need for a 
second surgery.  

The Board acknowledges the veteran's complaints.  Indeed, the 
April 2002 VA examiner wrote in the examination report that 
the veteran's allegations that if VA had offered him a vein 
bypass instead of the April 1999 Gortex bypass, or a vein 
bypass following the failure of the April 1999 surgery, the 
veteran would have accepted this option.  This is evident by 
the fact that he continued to experience pain in his right 
lower extremity, sought treatment from a private medical 
provider, and accepted a vein bypass surgery in November 
1999.  

Despite the veteran's allegations, the record does not show a 
chronic or permanent additional disability resulting from the 
April 1999 surgery.  As noted above, to bring a successful 
38 U.S.C.A. § 1151, the evidence must show a disability or 
additional disability resulting from the actions taken by VA.  
Here, the evidence clearly shows that the November 1999 
surgery performed by his private physician corrected the 
initially diagnosed right lower extremity problem and 
corrected the failed April 1999 surgery performed by VA.  VA 
examination report dated in April 2002 noted that since the 
November 1999 surgery, the graft has remained patent and the 
success of the operation was maintained.  In fact, there is 
no medical evidence showing that the veteran experienced any 
chronic or permanent additional disability as a result of the 
April 1999 surgery or other actions taken by VA.  Even the 
veteran stated in his substantive appeal that his right leg 
improved and circulation was restored to a sustainable level 
as a result of the November 1999.  

For these reasons, the Board finds that the competent medical 
evidence of record does not establish that the veteran 
suffered additional disability as a result of surgery 
performed at a VA facility in April 1999.

It does not escape the Board's attention that had the veteran 
not taken the initiative to correct the problem in November 
1999, he may still have residual problems involving his right 
lower extremity and thus meet the requirements of the first 
element of a 38 U.S.C.A. § 1151.  However, the Board is 
compelled to apply the laws and regulations of VA.  Here, the 
November 1999 surgery appears to have successfully corrected 
the problem with no residual difficulties resulting from the 
April 1999 surgery or VA follow-up treatment.  Thus, there is 
no evidence showing additional disability in order to warrant 
compensation under 38 U.S.C.A. § 1151.  

The Board finds that the evidence is not evenly balanced in 
this case and concludes that the criteria for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2004).


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for postoperative residuals of 
bypass graft, right lower extremity, following 
hospitalization at a VAMC in April 1999 is denied.



	                        
____________________________________________
	CHERYL. L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


